Exhibit 99.1 Contact: Karen L. Howard Vice President - Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Columbus McKinnon Announces New Global Organization Structure · Realigns manufacturing and sales operations to support global growth objectives AMHERST, N.Y., December 22, 2008 –Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, announced today that it is making organizational changes to further its strategic goal of being a global leader in the material handling industry.Timothy T. Tevens, President and CEO of Columbus McKinnon, commented, “We have made excellent progress over the last few years in our efforts to expand our global presence in the material handling industry.These organizational changes strengthen the alignment of our operations to achieve our strategic vision, accelerate our decision-making processes, recognize the development of our leadership team and help to capture the synergies from our recent acquisition.”The restructuring will be effective January 5, 2009. To support the integration of Germany-based Pfaff-silberblau, capitalize on the leadership gained in the global actuator business through the acquisition as well as to capture greater synergies, the US-based Duff Norton division, which designs and manufactures industrial components including mechanical and electromechanical actuators, will now report to Wolfgang Wegener, Vice President and Managing Director - CMCO Europe. The new organizational structure also includes additional responsibilities for Gene Buer, Executive Director - Hoist Products and Charles Giesige, Executive Director - Rigging Products. Gene Buer will now have responsibility for hoist products in all the Americas. The Columbus McKinnon crane business, CES, will now report to Mr. Giesige to create more focus on lifting systems. Messrs. Buer and Giesige will report directly to Mr. Tevens. Global supply chain management for the entire organization will be brought under Joseph Owen’s leadership in the newly created position of Vice President – Supply Chain Management. As part of this realignment, Corporate Quality will also report to Mr. Owen. With these organizational changes, the Chief Operating Officer position will be eliminated.Derwin Gilbreath, who joined Columbus McKinnon in February 2005 as COO, in what was then a newly-created position, is helping to manage the transition and will be leaving the Company in January.Mr.
